UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55216 OMEGA BRANDS INC. (Exact name of registrant as specified in its charter) Nevada 33-1225672 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 311 S. Division Street, Carson City, Nevada 89703-4202 (Address of principal executive offices) (Zip Code) 702-425-3296 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [X] YES [] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 29,400,000 common shares issued and outstanding as of June 18, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations . 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk . 13 Item 4. Controls and Procedures . 14 PART II – OTHER INFORMATION 14 Item 1. Legal Proceedings . 14 Item 1A. Risk Factors . 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 14 Item 3. Defaults Upon Senior Securities . 14 Item 4. Mining Safety Disclosures . 14 Item 5. Other Information . 15 Item 6. Exhibits . 15 SIGNATURES . 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited interim financial statements of our company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in our company's most recent annual financial statements filed with the Securities and Exchange Commission on Form 10-K. 3 OMEGA BRANDS INC. (FORMERLY KNOWN AS TRANSLATION GROUP INC.) BALANCE SHEETS (Unaudited) ASSETS April 30, October 31, Current Assets Cash and cash equivalents $ 55 $ 4,039 Total current assets 55 4,039 Total Assets $ 55 $ 4,039 LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accrued expenses $ 1,800 $ - Loan from director 8,770 6,770 Total current liabilities 10,570 6,770 Stockholders' Equity (Deficit): Common stock, par value $0.001; 250,000,000 shares authorized; 62,400,000 shares issued and outstanding at April 30, 2014 and October 31, 2013 respectively 62,400 62,400 Additional Paid-in Capital (32,600) (32,600) Accumulated deficit (40,315) (32,531) Total stockholders' equity (deficit) (10,515) (2,731) Total liabilities and stockholders' equity (deficit) $ 55 $ 4,039 See Notes to Financial Statements 4 OMEGA BRANDS INC. (FORMERLY KNOWN AS TRANSLATION GROUP INC.) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended April 30, Three Months Ended April 30, Six Months Ended April 30, Six Months Ended April 30, Services Rendered $ - $ - $ - $ 1,000 OPERATING EXEPENSES General and administrative 3,797 3,027 7,784 12,470 TOTAL OPERATING EXPENSES 3,797 3,027 7,784 12,470 LOSS FROM OPERATIONS NET LOSS $ NET LOSS PER SHARE: BASIC AND DILUTED $ (0.00) $ (0.00) $ (0.00) $ (0.00) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: BASIC AND DILUTED 62,400,000 50,000,000 62,400,000 50,000,000 See Notes to Financial Statements 5 OMEGA BRANDS INC. (FORMERLY KNOWN AS TRANSLATION GROUP INC.) STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended April 30, Six Months Ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (7,784) $ (11,470) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Increase (Decrease) in Accrued expenses 1,800 - NET CASH USED IN OPERATING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Loan from director 2,000 6,500 NET CASH PROVIDED BY FINANCING ACTIVITIES 2,000 6,500 Net increase (decrease) in cash and cash equivalents Cash, beginning of period 4,039 5,100 Cash, end of period $ 55 $ 130 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during year for : Interest paid $ - $ - Income taxes paid $ - $ - See Notes to Financial Statements 6 OMEGA BRANDS INC. (FORMERLY KNOWN AS TRANSLATION GROUP INC.) NOTES TO THE UNAUDITED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 1 – ORGANIZATION, NATURE OF BUSINESS, AND BASIS OF PRESENTATION Translation Group Inc. (“the Company”) was incorporated under the laws of the State of Nevada on August 28, 2012. Translation Group Inc. is an online job marketplace that connects people or companies in need of professional translation with professional translators around the world. Anyone who is looking for help with translation can post their work and allow professional translators to submit bids for the completion of the work. Providers of translation will benefit on placing their work on our marketplace by saving money without the need to place job ads or provide workspace. The Company’s headquarters are located in the United Kingdom. The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's most recent Annual Financial Statements filed with the SEC on Form 10K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form 10K, have been omitted. In the quarter ending April 30, 2014, the Company has elected to early adopt Accounting Standards Update No. 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements . The adoption of this ASU allows the company to remove the inception to date information and all references to development stage. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principle, which contemplate continuation of the Company as a going concern. The Company currently has limited working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. These factors raise substantial doubt about the company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it can be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 3 – RELATED PARTY TRANSACTION The company owes its former CEO, Kamilya Kucherova, a total of $8,770 as of April 30, 2013, in the form of an unsecured loan. The note is due on demand and is non-interest bearing. NOTE 4 – SUBSEQUENT EVENTS On May 23, 2014, the Company’s board of directors and a majority of its stockholders approved a change of name of the Company from Translation Group Inc. to Omega Brands Inc., an increase of our authorized capital from 75,000,000 shares of common stock, par value $0.001 to 250,000,000 shares of common stock, par value $0.001 and a forward split of its issued and outstanding shares of common stock on a basis of 1 old share for 10 new shares. The effect of the forward split has been shown retrospectively for all references to issuances of common stock in the financial statements and these footnotes . A Certificate of Amendment to effect the change of name and increase to authorized capital was filed with the Nevada Secretary of State and became effective on June 2, 2014. 7 The name change and forward split was reviewed by the Financial Industry Regulatory Authority (FINRA) with an effective date of June 10, 2014. The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on June 10, 2014 under the symbol "
